Citation Nr: 1733531	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2011 for the grant of service connection for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder).

2.  Entitlement to an initial disability rating in excess of 50 percent for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder).

3.  Entitlement to service connection for lateral epicondylitis, claimed as a right arm disability.

4.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2015 the Board reopened a claim of service connection for posttraumatic stress syndrome and expanded the claim a mood disorder, including depression, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the issue for further development, along with a claim of service connection for a right elbow disability and a claim for an increased rating for lumbar DDD.

A November 2016 rating decision in granted service connection for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder) with an initial evaluation of 10 percent effective September 20, 2011.  The Veteran timely appealed both the initial rating and effective date.  In a January 2017 rating action, the initial disability rating was increased to 50 percent effective from the date of service connection.  

The issues of entitlement to service connection for a right arm disability and a higher rating for lumbar spine DDD are addressed in the remand.


FINDINGS OF FACTS

1.  The evidence of record fails to reflect a basis for awarding an effective date prior to September 20, 2011 for the award of service connection for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder).

2.  For the entire period on appeal, the Veteran's persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder), was manifested by symptoms such as depression, chronic sleep impairment, and irritability without episodes of violence, all of which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 20, 2011 for the grant of service connection for a depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an initial disability rating in excess of 50 percent for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder) are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in January 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in March 2010, March 2012, May 2013, September 2015, and October 2016.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability they are examining in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

A.  Earlier Effective Date

The Veteran, through his attorney, is seeking an earlier effective date for the grant of service connection for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400 (b)(2)(i).

Specific to claims to reopen (other than in cases where service department records were received after the final disallowance), the effective date for the grant of service connection based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2014).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the veteran's claims were filed.  

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of an agency determination, the decision becomes final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

By way of history, the RO denied the Veteran's initial service connection claim for depression in an unappealed April 2010 rating decision, and the Veteran submitted no evidence relevant to the claim within one year of the issuance of the denial, thereby rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The Veteran subsequently filed a claim of service connection for PTSD on September 20, 2011, which was interpreted as a claim to reopen the previously denied claim for depression.

In November 2016, a rating decision granted service connection for persistent depressive disorder and assigned an effective date of September 20, 2011, which is the date the RO received the Veteran's most recent claim to reopen his previously-denied PTSD service connection claim (expanded by the Board's June 2015 remand to include a mood disorder, including depression, in accordance with Clemons).  A subsequent DRO decision in January 2017 increased the disability rating but affirmed the effective date.

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.105, 3.156(c).

Given the established finality of the April 2010 rating decision, the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the last, final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Indeed, the RO assigned the current effective date commensurate with the date of receipt of the claim to reopen from which this appeal stems.

The prior decision, dated April 2010, included a review of the Veteran's service treatment records and post-service VA treatment records.  The decision was based on the absence of evidence linking the Veteran's condition to his military service. Neither the Veteran nor his attorney has presented an argument that clear and unmistakable error was committed in this decision, nor have they presented an alternative legal theory for the basis that an earlier effective date is warranted.

Therefore, the criteria for an effective date earlier than September 20, 2011, for the grant of service connection for persistent depressive disorder, are not met and the benefit of the doubt doctrine does not apply as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Rating 

The Veteran seeks an initial rating in excess of 50 percent for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016).

The Veteran's persistent depressive disorder was rated 50 percent disabling under Diagnostic Code 9434, which refers to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

The formula provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating.

A 70 percent evaluation is given for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 71 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but where there are some meaningful interpersonal relationships.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran has a long history of depression dating to active duty.  Service treatment records show the Veteran sought out mental health treatment as far back as September 1987.  Post-service records indicate the Veteran sought treatment again in July 2009.  In August 2009, the Veteran underwent a depression and PTSD screening.  His PTSD screen was negative and his GAF score was 60.  The examiner's assessment was that the Veteran had ongoing depression and anxiety over the years, which has worsened at intervals due to situational stressors.  The Veteran experienced problems with his sleep, which in turn affected his mood.

Another psychiatry note from January 2010 decreased the Veteran's GAF score to 55.  The Veteran reported feeling better on medication but that he had recently lost his job.  His low mood persisted but he was not deemed a suicide risk.

The Veteran was afforded a VA examination to assess his mental disorder in March 2010.  The Veteran reported some moderate to serious problems with sleep and fatigue.  The Veteran had few friends, poor relationships with his daughters and his sister, and was still having trouble dealing with his divorce.  He was also having significant financial problems, such as still owing money on a fine for an assault charge that he said was caused by an antidepressant.  The examiner noted that the Veteran used poor judgment driving to the examination with expired car registration tags and no insurance.  The Veteran had not been able to find a job, which was having a negative impact on his self-worth.  He reported that he had episodes where he "felt like he was going to explode," and each episode made him irritable for 2-3 hours.  Nonetheless, the examiner found that the Veteran had good concentration and good hobbies such as reading math journals and listening to music.

The examiner did not believe there was reduced reliability and productivity due to the Veteran's mental disorder symptoms.  However, she did find that the Veteran had occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to his mental disorder.  Her examples included the insomnia and resulting fatigue.

The examiner concluded that the Veteran met the criteria for Mood Disorder, Not Otherwise Specified.  She found the Veteran hostile, sarcastic, guarded, and vague and that he contradicted himself during the interview, but provided enough symptoms that indicated problems with his mood exist.  She found that he was not cooperative enough to determine what type of mood disorder.  His presentation was not consistent with depression and he was reporting problems with irritability and insomnia, which could have been symptoms of other mood disorders other than depression.

The examiner noted that the Veteran had been diagnosed with Aggressive Personality Disorder on his separation exam from the Navy but this diagnosis is no longer in the DSM-IV.  The examiner felt that the Veteran's presentation during the exam was consistent with personality issues of this type, but so little information was provided by the Veteran.  For example, he did not respond to some questions about his pre-military history so she could not address an Axis II diagnosis.

The Veteran, through his attorney, submitted a brief in July 2014 in which they claimed entitlement to service connection for PTSD and attached a "Mental Disorders (Other than PTSD and eating disorders) Disability Benefits Questionnaire."  This form was completed by a licensed psychologist, Dr. H.H.G., in July 2013.  She concluded the Veteran suffered from mood disorder secondary to chronic pain.

Dr. H.H.G. perceived the Veteran's attention as normal and noted that his concentration appeared variable.  The Veteran complained of increased trouble with short and long-term memory and that he struggled with remembering basic information.  Dr. H.H.G. found the Veteran's speech flow was normal, although he was brief with the information he offered.   She also found that the Veteran's thought content was appropriate for the circumstances and that his organization of thoughts was goal directed.  The Veteran reported no overt hallucinations, but homicidal ideations were endorsed.

Additionally, Dr. H.H.G. believed the Veteran's fund of knowledge, intellectual abilities, capacity for abstraction, ability to interpret proverbs, and judgment all appeared to be average.  She found his mood was anxious and nervous and his affect was restricted.  The Veteran reported that he did feel anxious and depressed and Dr. H.H.G. found that he endorsed the symptomology of a mood disorder.  For example, the Veteran was vague with responses, suspicious, and seemed rather vigilant when speaking with her.

Dr. H.H.G. concluded the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  She did not believe the Veteran could sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his mood disorder.  She noted his past trouble as manager of a video store as an example of his personality causing difficulties maintaining employment.

The Veteran was afforded another VA examination for his mental disorder in September 2015.  This examiner diagnosed the Veteran with mild to moderate persistent depressive disorder with occasional anxious distress.  The examiner found that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which led to a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.

The Veteran reported that his depressed mood was a 3-4 out of 10 with medication and 6-7 without medication.  He also reported he experienced panic attacks a couple of times a month when he was with crowds and that he was still suffering from chronic sleep impairment.  He reported no memory loss.

The examiner found the Veteran's speech fluent and goal directed with a normal rate, tone, and volume.  Additionally, the examiner reported that the Veteran's insight appeared good and judgment seemed adequate.  She found that the Veteran's depressive symptoms were much better while on medication and that it appeared that the depression was secondary to his back issues.  The examiner noted that the Veteran had mild social impairment, few friends, and avoided crowds and people in general due to the distress and anxiety social interaction causes.  Lastly, she observed that the Veteran continued to have negative alterations in mood, specifically with suspicious orientation toward people and anhedonia.  Notably, the examiner assigned the Veteran a GAF score of 69.

In October 2016, this examiner offered an addendum opinion that reiterated the September 2015 findings that the Veteran suffered from mild to moderate persistent depressive disorder with occasional anxious distress.  This opinion was offered after a review of the record and did not include a physical examination of the Veteran.

The Veteran's symptoms demonstrate that he experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which indicate that a 50 percent disability rating is warranted for a depressive disorder.

The Veteran has consistently reported chronic sleep impairment, panic attacks, and anxiety.  He experiences substantial negative effects on his family and social relationships, most notably not speaking to or having any relationship with his two daughters.  The Veteran reported at all examinations that he does not have many friends and does not do well in social situations.  Dr. H.H.G. went so far as to state the Veteran could not be expected to engage in gainful activity due to his mood disorder.  The Veteran has experienced significant financial hardships through the pendency of this claim and was at different points homeless.  In August 2009 he had been evicted and was living out of his car, and shortly thereafter he lost his job.

In July 2013, Dr. H.H.G noted the Veteran's short and long-term memory loss.  Although she is the only examiner to indicate the Veteran suffered from these symptoms, her professional expertise makes her opinion highly probative.

The Veteran was assigned numerous GAF scores during the appeal period.  As noted, such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Post-service VA treatment records show GAF scores of 60 in October 2009, 55 in December 2009, and 55 in January 2010.  The VA examination in March 2010 found a GAF score of 55 and the private examiner, Dr. H.H.G., found a GAF score of 50 in July 2013.  The most recent VA examination found a GAF score of 69 in September 2015

These scores highlight the Veteran suffers from moderate severity of persistent depressive disorder and indicate that his severity has decreased with the appropriate diagnosis, treatment, and medication.  Scores of 60, 55, and 50 from 2009 to 2013 reflected more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), whereas the score of 69 in September 2015 reflected some mild symptoms such as some difficulty in social, occupational, or school functioning, but where there are some meaningful interpersonal relationships.

Notably, the Veteran's psychiatric disorder does not warrant a 70 percent disability rating.  The Veteran does not exhibit the symptoms that could be construed as mandating that rating under DC 9433, nor does the evidence document similar symptoms.  The Veteran has identified deficiencies in a variety of areas, including family, social, and work.  His symptoms include depression, anxiety, and problems sleeping.  Additionally, he does not talk to a lot of friends and his relationships with his daughters and sister are significantly strained.  However, the Veteran is still capable of caring for his day-to-day needs, approximating some value in his ability to carry out routine tasks.  The Veteran has not had any suicidal ideations, illogical speech, hallucinations, delusions, or significant neglect of personal appearance or hygiene, although he was disheveled at earlier examinations when he was homeless.  Although he was arrested in 2007 for assault, he has not claimed to be violent at any examination and there is no indication he has harmed anyone in the service treatment records or post-service VA records.  Dr. H.H.G. did note that homicidal ideation was endorsed, but this was the only note of record and no follow-up was provided; therefore it is of less probative value.  Lastly, the Veteran had no obvious difficulties with speech, concentration, gait, orientation or fund of knowledge and he appeared to provide an accurate representation of his current mental health status at each examination.

In brief, the Veteran does not exhibit the symptoms to necessitate a disability rating under the 70 percent criteria in DC 9433, or similar characteristics, but the evidence shows that he currently meets the level of disability that is represented by the 50 percent rating.  Thus, the weight of the evidence entitles the Veteran to an initial disability rating of 50 percent, but not higher.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An effective date prior to September 20, 2011, for the grant of service connection for a depressive disorder is denied. 

An initial rating in excess of 50 percent for persistent depressive disorder with occasional anxious distress (claimed as depression and mood disorder) is denied.


REMAND

A.  Service Connection 

The Veteran seeks service connection for lateral epicondylitis, claimed as a right arm disability.  

The record shows the Veteran was diagnosed with mild lateral epicondylitis at a VA examination in March 2012.  Additionally, there is evidence the Veteran suffered an electric shock to his right arm while in service.  See August 1990 chronological record of medical care.  Therefore, the central question is whether a nexus exists between the current disability and the in-service injury.

At a March 2012 VA examination, a VA examiner opined that the Veteran's lateral epicondylitis was not related to service, and specifically to the electrocution incident.  The supporting factor for the opinion was that the Veteran did not seem to know why the claim was based on electrocution in service, but rather attributed his elbow pain to the use of a cane.  The Veteran reported that he uses a cane for his service-connected back disability to support all his weight and the elbow seems to ache and hurt a lot.

The Veteran had another VA examination in May 2013, by a different examiner.  The Veteran reported that his elbow gets sore off and on, but was unsure if the pain was related to his cane use because he switched the cane from side to side.  The examiner did not find a diagnosis of lateral epicondylitis, but also did not indicate that the prior diagnosis was ruled out due to clinical testing or prior misdiagnosis.  The examiner did not provide a nexus opinion because he determined no diagnosis was present.  

Additional development is needed.  As the Veteran is service-connected for his back disability, for which he reportedly uses the cane, an opinion regarding secondary service connection is needed; and specifically whether the diagnosis of mild lateral epicondylitis is caused or aggravated by the service-connected back disability.  38 C.F.R. § 3.310.

Also, the 2013 opinion failed to address the prior diagnosis of mild lateral epicondylitis in the record.  The Board notes that the requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Given the diagnosis of mild lateral epicondylitis in the 2012 VA examination report created during the pendency of the appeal, an addendum opinion is needed with respect to whether the mild lateral epicondylitis is related to service, even if this disorder has since resolved.  Id.  

B.  Higher Rating for Lumbosacral, DDD

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

During the pendency of the appeal for the Veteran's lumbosacral disability, he has undergone VA examinations in March 2012, May 2013, and September 2015.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not include joint testing for pain on both active and passive ranges of motion.  As such, a new VA examination is needed.

On remand, obtain updated VA treatment records and associate them with the file.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since September 2015.

2.  Return the claims file and a copy of this remand to the May 2013 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion after reviewing the file.  Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to the following:

a) Does the Veteran have a current right arm disability, to include lateral epicondylitis? 

b) If so, then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the current right arm condition had onset during service or is otherwise related to service. 

The examiner is advised that he or she must also indicate whether the specific diagnosis of 'mild lateral epicondylitis' noted by the March 2012 VA examiner had onset during service or is otherwise related to service -even if this disorder has since resolved. 

If the examiner determines that the prior diagnosis of lateral epicondylitis was invalid, then the examiner must thoroughly explain the rationale for such a conclusion. 

c) The examiner is also asked to answer whether it is at least as likely as not that the Veteran's right arm disability is proximately caused or aggravated by his service-connected lumbar spine DDD.

The examiner is advised that the Veteran has previously attributed his elbow pain to the use of a cane for his service-connected back disability to support all his weight, which causes his elbow to ache.

The examiner should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the right arm disability prior to aggravation by the back disability.

All opinions provided must be supported by a clear rationale.  If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected degenerative disc disease of the lumbosacral spine with lumbar strain.  The claims file should be reviewed and all appropriate testing should be conducted.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.  

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If it is not possible to provide the requested opinions on additional functional impairment without resort to speculation, the examiner must explain why this is so. 

c) The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found to be present.  For any radiculopathy or neurologic impairment found in the upper or lower extremities, the examiner should specifically opine as to whether the paralysis is complete or incomplete, and whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."

4.  Finally, readjudicate the appeal to include consideration of separate ratings for any neurologic impairment of the lower extremities.  If the benefit sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


